DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered.
Response to Arguments
Applicant argues that Bourda does not described a mixture of two separate powders and instead describes a single powder comprising two different materials.  This is persuasive.  A new rejection is presented below in response to this amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shenyang (CN 102286740A, machine translation) in light of Bourda et al. (US 2012/0305300).
Claims 10 and 13:  Shenyang teaches a process of fabricating a contact assembly (Abst.) comprising the steps of: feeding a powder feedstock comprising tungsten or molybdenum (i.e. claimed refractory material) and copper (i.e. claimed matrix material) into a gas stream of a cold spray deposition apparatus (Abst.; embodiments 2-4); and directing the gas stream at a supersonic velocity of 500-1000 m/s through the cold spray device nozzle onto a substrate to deposit the materials in a 
Shenyang fails to expressly discuss whether the feedstock is fed axially.  However, Bourda teaches a process of cold spraying refractory materials and explains that feeding the material axially is a suitable means of cold spraying the material (Fig. 1; ¶ 0024).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected feeding the material axially as the direction to feed the material in Shenyang with the predictable expectation of success.
Claims 14-15:  Shenyang fails to teach the distance between the nozzle and the substrate.  However, Bourda teaches that the spraying distance (i.e. the distance between the nozzle and the substrate) is a variable which can be selected as desired by the user (¶¶ 0029-0036).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a distance of 10-50 mm with the predictable expectation of success.
Claim 21:  Shenyang teaches that the refractory material is present at between 20 and 80 weight % of the mixture (bottom of p. 2, e.g.).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected 50-80% with the predictable expectation of success.
Claims 1-9, 11, 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shenyang and Bourda in light of Nayak et al. (US 2015/0170846).
Claims 1, 2, 7, 8 and 26:  Shenyang teaches a process of fabricating a contact assembly (Abst.) comprising the steps of: feeding a powder feedstock comprising tungsten or molybdenum (i.e. claimed refractory material) and copper (i.e. claimed matrix material) into a gas stream of a cold spray deposition apparatus (Abst.; embodiments 2-4); and directing the gas stream at a supersonic velocity of 500-1000 m/s through the cold spray device nozzle onto a substrate to deposit the materials in a continuous layer where the temperature of the process is conducted below the melting point of tungsten and molybdenum (middle p. 3; embodiments 2-4).  
Shenyang fails to expressly discuss whether the feedstock is fed axially.  However, Bourda teaches a process of cold spraying refractory materials and explains that feeding the material axially and parallel to the gas flow is a suitable means of cold spraying the material (Fig. 1; ¶ 0024).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected feeding the material axially as the direction to feed the material in Shenyang with the predictable expectation of success.
Shenyang fails to teach that the concentration of powders in the continuous layer.  However, Nayak teaches a process of forming a contact pad for an electronic device (Abst.) wherein the formed contact is a blend of tungsten carbide and silver (¶ 0026) and explains that a suitable configuration for the pad is one wherein the pad features a concentration gradient having a higher concentration of tungsten carbide near the core and a lower concentration of tungsten carbide surrounding the core (¶¶ 0026-0029).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed a contact assembly wherein the concentration of tungsten carbide was higher in the core than it was in the periphery in Shenyang with the predictable expectation of success.
Claim 3:  Shenyang teaches that the refractory material is present at between 20 and 80 weight % of the mixture (bottom of p. 2, e.g.).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected 50-80% with the predictable expectation of success.
Claim 4:  Shenyang fails to teach a temperature of 800˚C.  However, Bourda explains that the temperature used in the process is a variable which can be selected as desired by the user (¶¶ 0029-0036).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a temperature of 800˚C depending on the desired temperature.
Claims 5 and 12:  Shenyang teaches that the matrix material is copper, but fails to teach silver.  Nayak teaches that the matrix material may be either copper or silver (¶ 0023).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected silver as the matrix material with the predictable expectation of success.
Claims 6 and 23:  Shenyang does not expressly discuss which portion of the contact device the substrate comprises.  However, Nayak explains that this type of refractory/matrix contact is deposited on a contact arm (¶ 0001).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have deposited the contact device of Shenyang on a contact arm with the predictable expectation of success.
Claim 9:  Shenyang teaches that speeds of approximately 1000 m/s are used (p. 3).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected velocities of about or slightly above 1000 m/s in the process of Shenyang with the predictable expectation of success.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shenyang and Bourda in light of Jakimov et al. (US 2011/0143039).
Claim 24:  Shenyang teaches mixing the particles, but does not expressly refer to a blending step.  Jakimov teaches a cold spraying process (Abst.) and explains that one suitable means for mixing particles is to blend first and second feedstocks of particles (¶ 0014).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have blending the tungsten carbide and silver particles from first and second particle feeders in Shenyang with the predictable expectation of success.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shenyang, Bourda and Nayak in light of Jakimov.
Claim 25:  Shenyang teaches mixing the particles, but does not expressly refer to a blending step.  Jakimov teaches a cold spraying process (Abst.) and explains that one suitable means for mixing particles is to blend first and second feedstocks of particles (¶ 0014).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have blending the tungsten carbide and silver particles from first and second particle feeders in Shenyang with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712